DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application.
Claim rejections 35 USC 103 on claims 1-2, 4, 8-11, 13-14, 16 and 20 are withdrawn.
Claims 1-20 are allowed in this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s remarks filed on 12/27/2021 are persuasive. In fact, Chinese Application No. 201910576964.3 was subject to an obligation to Alibaba Group Holding Ltd, as was the priority application of the present application. Furthermore, the prior art of records Wang (U.S. Publication Number 2020/0034311) also has assignee as Alibaba Group Holding Ltd., so claim rejections 35 USC 103 on claims 1-2, 4, 8-11, 13-14, 16 and 20 are withdrawn. Therefore, the primary reason for allowance of claims 1, 13 and 20 in the instant application is the prior arts of record fail to teach migrating a second state Merkle tree corresponding to a target block stored in a data worksheet to the empty data worksheet, wherein the target block has a largest block number among block numbers of blocks corresponding to state Merkle trees stored in the target level of 
Claims 2-12 and 14-19 depend from claims 1 and 13 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

January 4, 2022